Case 2:19-cr-00002-RBS-DEM Document 3 Filed 01/09/19 Page 1 of 21 PageID#
                                                                      FILED4
                                                                                          IN OPEM miiRT



                                                                                          JAiM - 9 1019

                                                                                    ClfcHK. U.S. UISI RICT COURT
                                                                                           NORFni If \/A
                     IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA

                                         Norfolk Division

  UNITED STATES OF AMERICA                               UNDER SEAL


                V.                                       CRIMINAL NO.2:19cr


  RONALD A. VILLANUEVA,                                  I8U.S.C. §371
                                                         Conspiracy to Defraud the United States
                Defendant.                              (Count 1)

                                                         18U.S.C. §§ I5I9and2
                                                         Falsification of Records
                                                        (Count 2)

                                                         I8U.S.C. §§ 1001(a)(3) and 2
                                                         Aiding and Abetting
                                                         False Written Statements
                                                        (Counts 3 & 4)

                                         INDICTMENT


                             January 2019 Term - at Norfolk, Virginia

        THE GRAND JURY CHARGES THAT:


        At all times relevant to this Indictment, unless otherwise stated:

                                  GENERAL ALLEGATIONS


 A.     The Small Business Administration's 8(a)Program

        1.      The Small Business Administration ("SBA")is an independent agency ofthe

 United States. Its mission is to aid, counsel, and assist small businesses by providing access to

 capital, training and development programs for entrepreneurs, and opportunities to compete for

 government contracts.

        2.      The SBA oversees a federal program known as the Section 8(a) program. The

 purpose ofthe 8(a) program is to help small, disadvantaged businesses compete in the American
Case 2:19-cr-00002-RBS-DEM Document 3 Filed 01/09/19 Page 2 of 21 PageID# 5




 economy through business development. 13 Code of Federal Regulations("C.F.R.") § 124.1.

 Under the 8(a) program, small businesses owned and controlled by economically and socially

 disadvantaged persons are eligible to obtain various kinds ofSBA assistance and to receive

 certain preferences in the award offederal contracts. For example, in certain circumstances,

 federal contracting officials can award procurements to 8(a)firms on a "sole source" basis,

 meaning that such contracts can be awarded absent competing offers from other firms. In

 addition, federal contracting officers can, subject to certain limitations, restrict competition on a

 procurement to 8(a)firms. These opportunities are often referred to as "set-aside" contracts.

        3.      A firm is eligible to join the 8(a) program "if it is a small business which is

 unconditionally owned and controlled by one or more socially and economically disadvantaged

 individuals." 13 C.F.R. § 124.101.

        4.      In addition,"no non-disadvantaged individual or immediate family member

 may ...[ejxercise actual control or have the power to control" an 8(a)firm. 13 C.F.R.

 § 124.106(e)(1). A non-disadvantaged individual is "any individual who does not claim

 disadvantaged status, does not qualify as disadvantaged, or upon whose disadvantaged status an

 applicant or Participant does not rely in qualifying for [the 8(a) program]." 13 C.F.R. § 124.3.

        5.      Control in this context means both "strategic policy setting" and "day-to-day

 management and administration of business operations."        13 C.F.R. § 124.106. A participant

 in the 8(a) program "must be managed on a full-time basis by one or more disadvantaged

 individuals." 13 C.F.R. § 124.106(a)(1). Such a person "must devote full-time to the

 business." 13 C.F.R. § 124.106(a)(3).

        6.      According to SBA regulations,"[njon-disadvantaged individuals or entities may

 be found to control or have the power to control" an 8(a) firm when, among other reasons.
Case 2:19-cr-00002-RBS-DEM Document 3 Filed 01/09/19 Page 3 of 21 PageID# 6




 "[b]usiness relationships exist with non-disadvantaged individuals or entities which cause such

 dependence that the applicant or Participant cannot exercise independent business judgment

 without great economic risk." 13 C.F.R. § 124.106(g)(4).

        7.      A business seeking to participate in the 8(a) program must submit an application

 to the SBA. The SBA then determines whether the listed owner is a disadvantaged person

(socially and economically), whether the business has been properly formed, and whether the

 owner is otherwise eligible. The applicant must also report any affiliations with other

 companies, because those affiliations could show that someone other than the disadvantaged

 person is in control ofthe business.

        8.      After the SBA approves a firm's application to Join the 8(a) program,the SBA

 district office in the firm's home state provides assistance to the business in finding federal

 contracting opportunities. The district office also conducts annual reviews of the business to

 determine its continued eligibility for participation in the program. As part ofthese annual

 reviews, the business must submit "[a] certification that it meets [applicable] eligibility

 requirements," including compliance with rules regarding ownership and control ofthe firm.

 13 C.F.R.§ 124.112(b)(1).

        9.      Businesses may only participate in the 8(a) program for nine years. 13 C.F.R.

 § 124.2. As an 8(a)firm approaches the end of its nine-year term, it must work with the SBA to

 ensure that it "do[es] not develop an unreasonable reliance on 8(a) awards." 13 C.F.R.

§ 124.509(a)(1). For that reason, 8(a)firms must, by regulation, meet certain non-8(a) business

 targets each year. Firms must also submit business plans to the SBA that outline their

"prospects for profitable operations during and after [their] participation in the 8(a)[business

 development] program." 13 C.F.R. § 124.402(c)(3).
Case 2:19-cr-00002-RBS-DEM Document 3 Filed 01/09/19 Page 4 of 21 PageID# 7




        10.     Because the 8(a) program seeks to empower participating firms to succeed on

 their own in the marketplace,"[o]nce a concern or disadvantaged individual upon whom

 eligibility was based has participated in the 8(a)[business development] program, neither the

 concern nor that individual will be eligible again." 13 C.F.R. § 124.108(b).

        11.     The SBA can revoke a firm's 8(a) status during its nine-year term if the agency

 determines that it no longer meets the criteria for certification. SBA regulations require firms to

 inform the SBA ofany changes that would adversely affect eligibility for the 8(a) program.

 13 C.F.R. § 124.112(b)(2). The SBA also may terminate a firm from the 8(a) program for good

 cause, such as submission offalse information or failure to maintain eligibility requirements.

 13 C.F.R. § 124.303(a).

        12.     After a firm either "graduates" or loses its 8(a) eligibility, it cannot reapply, even

 if it changes its name or management.

 B.     The Small Business Administration's Women-Owned Small Business Program

        13.     In addition to the 8(a) program, the SBA administers other programs designed to

 support women-owned small businesses. One ofthese is the Women-Owned Small Businesses

("WOSBs")program. Under 15 U.S.C. § 637(m), federal contracting officers may restrict

 competition to eligible WOSBs for procurements in certain industries. To be eligible to

 compete for WOSB set-aside contracts, a business must be at least "51 percent owned by one or

 more women," 15 U.S.C. § 637(m)(2)(A), and "the management and daily business operations of

 the business[must be] controlled by one or more women," 15 U.S.C. §§ 637(m)(l)(B),

 632(n)(2).

        14.     WOSBs must certify to the federal government that they are eligible to participate

 in the WOSB program. These certifications must include a representation that the firm is "at
Case 2:19-cr-00002-RBS-DEM Document 3 Filed 01/09/19 Page 5 of 21 PageID# 8




 least 51 percent owned and controlled by one or more women." 13 C.F.R. § 127.300(b)(2)(ii).

 In this context,"[c]ontrol by one or more women ... means that both the long-term decision

 making and the day-to-day management and administration of the business operations must be

 conducted by one or more women." 13 C.F.R. § 127.202(a).

 C.     Relevant Individuals


        15.    The defendant, RONALD A. VILLANUEVA,resided in Virginia Beach,

 Virginia. Between approximately January 2010 and January 2018, Villanueva served as a

 member ofthe Virginia House of Delegates.

        16.    Conspirator-1 was married to Conspirator-2. At the beginning of2005,

 Conspirator-1 and Conspirator-2 lived in northern Virginia.

        17.    Conspirator-3 is related to the defendant, Villanueva, by marriage. At the

 beginning of 2007, Conspirator-3 lived in northern Virginia.

 D.     SEK's Initial Participation in the 8(a)Program

        18.    In the early 2000s, Conspirator-1 and Conspirator-2 decided to start a small

 business, SEK Solutions, LLC("SEK"), based on Conspirator-I's experience selling software

 and other computer-related services. In March 2001, Conspirator-2 incorporated SEK in the

 Commonwealth of Virginia with Conspirator-2 as SEK's sole owner. Early in SEK's history,

 Conspirator-2 managed the business's operations and Conspirator-1 managed its sales.

        19.    In July 2001, SEK applied to join the SBA's 8(a) program on the basis of

 Conspirator-2's disadvantaged status as the sole owner of the company.

        20.    SEK received its 8(a) certification from the SBA in November 2001. The

 certification lasted for a non-renewable term of nine years, expiring in November 2010.

        21.    Between 2001 and 2005, SEK experienced only limited success. Between
Case 2:19-cr-00002-RBS-DEM Document 3 Filed 01/09/19 Page 6 of 21 PageID# 9




 December 2001 and November 2004,for example, it reported to the SBA that it had earned $0 in

 sales through the 8(a) program. During this period, SEK's offices were in Chantilly, Virginia,

 near where Conspirator-1 and Conspirator-2 lived.

 E.     SEK Relocates to Virginia Beach

         22.    In or about spring 2005, Conspirator-1 decided to relocate SEK's offices to

 Virginia Beach. As part ofthe move. Conspirator-1 met the defendant, RONALD A.

 VILLANUEVA. Villanueva had extensive experience pursuing 8(a) Contracts and agreed to

 assist Conspirator-1 in managing SEK's business from Virginia Beach.

        23.     Within months, and by the latest in or about January 2006, SEK's operations

 shifted almost entirely to Virginia Beach. At the same time, Conspirator-2's involvement in the

 company decreased. By January 2006, Conspirator-2 had ceded practically all control ofSEK

 to Conspirator-1 and Villanueva, who together managed the company's day-to-day operations

 and sales efforts.


        24.     By January 2006, Conspirator-1 began making regular trips to Virginia Beach to

 manage SEK. While Conspirator-2 periodically traveled to Virginia Beach to spend time with

 Conspirator-1, Conspirator-2 did not conduct business on these trips.

        25.     SEK continued to participate in the 8(a) program through November 2010.

 During this period, Conspirator-2 had little insight into SEK's business even though

 Conspirator-2 purportedly controlled the company.

        26.     During the period between 2005 and 2010, after SEK relocated to Virginia Beach,

 the conspirators made numerous false, fraudulent, and misleading statements to the SBA

 regarding (i) SEK's eligibility for participation in the 8(a) program,(ii) Conspirator-2's control

 over SEK and day-to-day management of its affairs, and (iii) SEK's relationship with one of its
Case 2:19-cr-00002-RBS-DEM Document 3 Filed 01/09/19 Page 7 of 21 PageID# 10




 suppliers.

 F.     The Creation of Karda and Its Participation in the 8(a)Program

        27.     In or around 2007, the defendant, RONALD A. VILLANUEVA,and

 Conspirator-1 came to believe that the success oftheir business required them to find a way to

 continue selling products through the 8(a)program even after SEK's 8(a) status expired in 2010.

 They therefore devised a plan to form a new 8(a) company that they would secretly control.

        28.     Sometime in 2007, Villanueva and Conspirator-1 met with Conspirator-3,

 Villanueva's relative by marriage. At the time, Conspirator-3 lived and worked in northern

 Virginia and had never met Conspirator-1. Together, Villanueva and Conspirator-1 encouraged

 Conspirator-3 to start a new business. Such a business would, like SEK, be dedicated to selling

 products to government customers, and would, like SEK, be based in Virginia Beach.

 Villanueva and Conspirator-1 told Conspirator-3 that they would teach him how to start a small

 business and would help run the new company. At the time, Conspirator-3 had only modest

 experience in government contracting and no experience running a business. Even so,

 Conspirator-3 agreed to move to Virginia Beach to start a new company, as Villanueva and

 Conspirator-1 had suggested.

        29.    By the fall of2007, Conspirator-3 had relocated to Virginia Beach. In or about

 November 2007, with the assistance of others, Conspirator-3 incorporated Karda Systems, LLC

 ("Karda") with the Virginia State Corporation Commission. The incorporation documents

 listed Conspirator-3 as Karda's sole member.

        30.    Shortly after Conspirator-3 moved to Virginia Beach, it became apparent that

 Conspirator-3 was not going to have a meaningful role in managing Karda at all. Instead,

 Villanueva and Conspirator-1 arranged for Conspirator-3 to operate a retail storefront for Karda
Case 2:19-cr-00002-RBS-DEM Document 3 Filed 01/09/19 Page 8 of 21 PageID# 11




 located within the headquarters of another company. In this position, Conspirator-3 sold mostly

 small quantities of products to members ofthe general public. In an email from January 2008

 relating to this arrangement, Villanueva referred to Conspirator-3 as "our young apprentice."

        31.     Villanueva and Conspirator-1 explained to Conspirator-3 that SEK's 8(a) status

 was set to expire in 2010. They told Conspirator-3 that they wanted Karda to obtain its own

 8(a) certification so that persons working for SEK could continue pursuing valuable 8(a)

 contracts for which they would otherwise be unable to compete.

        32.     In an email dated February 26,2009, an accountant working for SEK asked

 Conspirator-1 how to book certain expenses that SEK had paid on Karda's behalf.

 Conspirator-1 replied, copying Villanueva: "1 don't mind doing the expense for Karda, but can

 we call it something else on our books? SBA will not look too kindly on the fact that we are

 trying to get Karda up and running to make them an 8(a)."

        33.    In an email exchange on June 15,2010, about their mutual priorities,

 Conspirator-1 emailed Villanueva: "1 don't see [K]arda on your priority list below...Lol!

 Karda has to be first. Let's get it done bro...Please! None ofthis shit means crap if we have

 no 8a." Villanueva responded: "Its done buddy. He just sent [it]."

        34.     Karda applied to join the 8(a) program in or about June 2010 on the basis of

 Conspirator-3's disadvantaged status. It received its 8(a) certification in or about December

 2010, and continued to compete for and win 8(a) contracts through December 2014 and beyond.

        35.     Karda eventually developed a multi-million dollar contracting business selling

 products to the federal government. Between 2007 and 2014, Conspirator-3 had practically no

 insight into this business, as it was run almost entirely by employees or former employees of

 SEK while Conspirator-3 operated the retail storefront.


                                                8
Case 2:19-cr-00002-RBS-DEM Document 3 Filed 01/09/19 Page 9 of 21 PageID# 12




        36.     Between 2007 and 2014, Viilanueva, Conspirator-1, and SEK extracted money

 from Karda in a variety of ways. These included consulting fees, rent, and other purportedly

 business-related expenses.

        37.     During the period between 2010 and 2014, the conspirators made numerous false,

 fraudulent, and misleading statements to the SBA about Karda's relationship to SEK and the

 minimal level of control that Conspirator-3 exercised over Karda and its day-to-day functions.

 G.     Contracts and Income Derived from SEK and Karda


        38.        Government agencies are responsible for collecting and reporting data on

 federal contracts through the Federal Procurement Data System ("FPDS"). According to FPDS

 records, between 2005 and 2010 SEK was awarded over $60 million in 8(a)contracts.

        39.     According to FPDS records, between 2011 and 2014 Karda was awarded over

 $20 million in 8(a) contracts.

        40.     During the period relevant to this Indictment, the defendant, RONALD A.

 VILLANUEVA,directed Conspirator-1 to pay a portion ofthe income generated from SEK into

 the bank account of one of Villanueva's immediate family members rather than directly into

 Villanueva's account. According to bank records, in the period between 2007 and 2014,

 Viilanueva and his immediate family member received approximately $1,040,000 in income

 from SEK and Karda.
Case 2:19-cr-00002-RBS-DEM Document 3 Filed 01/09/19 Page 10 of 21 PageID# 13




                                             COUNT ONE


          41.    The Grand Jury realieges and Incorporates by reference the General Allegations

  listed in this Indictment.


                                        Obiect of the Conspiracy


          42.    Beginning in or about May 2005, and continuing up to in or about

  December 2014, in the Eastern District of Virginia and elsewhere, the defendant, RONALD A.

  VILLANUEVA,did knowingly conspire, combine, confederate and agree with other persons,

  known and unknown to the grand jury, to defraud the United States, particularly the SBA, by

  impeding, impairing, obstructing and defeating through deceit, craft, trickery, and dishonest

  means the lawful government functions of the SBA in the ascertainment, assessment, and

  determination of whether the conspirators and their firms, SEK and Karda, should have been

  accorded status as participants in the SBA's 8(a) program and should have been permitted to

  continue as 8(a) participants when those firms were, in fact, ineligible to do so.

                               Wavs. Manner, and Means of the Conspiracv

         43.     It was a part ofthe conspiracy that the conspirators would by deceit, craft, trickery

  and dishonest means, defraud the United States by interfering with and obstructing the lawful

  governmental functions ofthe SBA,in that the conspirators made numerous false representations

  and statements to the SBA after SEK moved its operations to Virginia Beach in 2005. These

  false statements and representations related to (i) SEK's eligibility for participation in the

  8(a) program,(ii) Conspirator-2's control over SEK and day-to-day management of its affairs,

  and (iii) SEK's relationship with one of its suppliers.

         44.     It was further a part of the conspiracy that the conspirators' false statements about

  SEK interfered with and obstructed the SBA's ability to assess whether a "[n]on-


                                                    10
Case 2:19-cr-00002-RBS-DEM Document 3 Filed 01/09/19 Page 11 of 21 PageID# 14




  disadvantaged ...entit[y]" had the power to control SEK by virtue of"[b]usiness

  relationships ... which cause[d] such dependence" that SEK could not "exercise independent

  business judgment without great economic risk," in violation of 13 C.F.R. § 124.106(g)(4).

           45.   It was further a part of the conspiracy that, with SEK's 8(a) status set to expire in

  2010, Conspirator-1 and the defendant, RONALD A. VILLANUEVA,devised a scheme to

  create a new entity, Karda, that they would secretly control and which would continue to serve as

  the vehicle for their 8(a) business.

           46.   It was further a part of the conspiracy that the conspirators made numerous false

  statements and representations to the SBA in support of Karda's application to join the

  8(a) program and its continuing participation in the program thereafter. More specifically, the

  conspirators falsely represented that Conspirator-3 controlled Karda and was responsible for its

  day-to-day management when, in reality, Villanueva and others associated with SEK secretly

  controlled Karda.


           47.   It was further a part of the conspiracy that the conspirators' false statements to the

  SBA interfered with and obstructed the SBA's ability to assess whether a "[n]on-

  disadvantaged ...entit[y]," namely SEK,had the power to control Karda by virtue of

 "[bjusiness relationships ... which cause[d] such dependence" that Karda could not "exercise

  independent business judgment without great economic risk," in violation of 13 C.F.R.

  § 124.106(g)(4).

           48.   It was further part of the conspiracy that the conspirators, including Villanueva,

  received financial benefits from the fraudulently obtained 8(a) contracts awarded to SEK and

  Karda.




                                                   11
Case 2:19-cr-00002-RBS-DEM Document 3 Filed 01/09/19 Page 12 of 21 PageID# 15




                             Overt Acts in Furtherance of the Conspiracy


         49.     In furtherance of the conspiracy and to effect the objects ofthe conspiracy, the

  following overt acts, among others, were committed in the Eastern District of Virginia and

  elsewhere:


         50.     During the SBA's site visit to SEK in Virginia Beach in 2005, Conspirator-2

  falsely represented that she worked in Virginia Beach to manage SEK's affairs by meeting with

  an SBA representative in a borrowed office under the pretense that Conspirator-2 worked there.

  In reality, Conspirator-2 had never used that office before, never used it again, and never

  managed the affairs ofSEK from Virginia Beach.

         51.     On or about December 9, 2005; April 27, 2007; March 12, 2008; February 20,

  2009; and January 12, 2010, Conspirator-2 signed documents certifying to the SBA that SEK

 "me[t] the requirements of 13 CFR 124.101 through 124.108." These certifications were false

  and misleading, in that after 2005:

         a.      SEK was not "unconditionally ... controlled by one or more socially and

                 economically disadvantaged individuals," i.e., by Conspirator-2, as required by

                 13C.F.R. § 124.101;

         b.      Conspirator-2 was not responsible for "strategic policy setting" and "day-to-day

                 management and administration of business operations" at SEK,did not manage

                 SEK "on a full-time basis," and did not "devote full-time to the business," as

                 required by 13 C.F.R. § 124.106, 106(a)(1), and 106(a)(3);

         c.      "pMJon-disadvantaged individuals] or immediate family member[s]," namely

                 Conspirator-1 and the defendant, RONALD A. VILLANUEVA,"[e]xercise[d]




                                                  12
Case 2:19-cr-00002-RBS-DEM Document 3 Filed 01/09/19 Page 13 of 21 PageID# 16




                 actual control [and] ha[d] the power to control" SEK,in violation of 13 C.F.R.

                 § 124.106(e)(1); and

          d.     Conspirator-2 never disclosed, as was required in its annual review forms

                 mandated by 13 C.F.R. § 124.112(b), a substantial line of credit extended to SEK

                 by one of its suppliers.

         52.     During the period relevant to this Indictment, the federal government maintained

  a database known as the Online Representations and Certifications Application system, or

 "ORCA," in which government contractors could complete certifications required under various

  federal contracting programs. On or about September 19,2006; September 20,2007;

  September 26,2008; September 27,2009; and May 20, 2010, the defendant, RONALD A.

  VILLANUEVA,certified in ORCA that SEK was a "[w]omen-owned business concern,"

  including that its "management and daily business operations are controlled by one or more

  women." This was false, given that Conspirator-2 ceded management and control of SEK to

  Conspirator-1 and Villanueva after 2005.

         53.     On or about August 25,2010, Villanueva drafted a letter to the SBA that was later

  sent to the SBA by Conspirator-2. Villanueva's letter was substantially misleading in that it

  falsely characterized the nature of the relationship between SEK and one of its suppliers and

  falsely characterized the extent to which SEK relied on other suppliers to fulfill its contracts with

  government customers.

         54.     On or about June 29,2010, Conspirator-3 signed Karda's application to join the

  SBA's 8(a) program. The application was false and misleading, in that it:

          a.     Failed to disclose, as was required, the affiliation between Karda and SEK;




                                                   13
Case 2:19-cr-00002-RBS-DEM Document 3 Filed 01/09/19 Page 14 of 21 PageID# 17




         b.      Failed to disclose, as was required, the fact that SEK had provided financial

                support, office space, and equipment to Karda; and

         c.      Falsely stated that Conspirator-3 devoted 80 hours per week to the management of

                 Karda, when he in fact did not.

         55.     On or about July 14, 2010, Villanueva sent a letter, on his official House of

  Delegates letterhead, to the SBA in support of Karda's 8(a) application. It stated, in part: "I

  am writing in recommendation of Karda Systems LLC,owned and operated by Virginia Beach

  native [Conspirator-3]." The letter was false and misleading, in that Villanueva knew that he

  and Conspirator-1 were the ones truly operating Karda, not Conspirator-3.

         56.    On or about January 14,2011, Conspirator-3 submitted a business plan for Karda

  to the SBA that was false and misleading. For example, it stated:

         a.     "I,[Conspirator-3], have the major responsibility for marketing, financial

                management, scheduling, cost estimates, bid and proposal development, quality

                control, and day to day project management oversight." This was false.

                Conspirator-3 had little to no control over most or all ofthese functions.

         b.     "[Conspirator-3] has full and complete oversight of all contracts." This, too, was

                false. Conspirator-3 had practically no insight into Karda's contracting business.

         57.    On or about July 7, 2011, an employee at SEK emailed Villanueva and others

  regarding proposed edits to the website for Karda, seeking Villanueva's input. In response,

  Villanueva directed the employee to "TAKE OUT ALL REFERENCES TO SEK ASAP!!!!!\"




                                                   14
Case 2:19-cr-00002-RBS-DEM Document 3 Filed 01/09/19 Page 15 of 21 PageID# 18




         58.     Villanueva ghost-wrote communications on Conspirator-3's behalffor

  Conspirator-3 to send to the SBA. For example:

         a.      On or about January 17, 2012, Villanueva drafted a letter for Conspirator-3 to

                 send to the SBA regarding Karda's 8(a) annual report.

         b.      On or about March 26,2012, Villanueva drafted an email for Conspirator-3 to

                 send to the SBA regarding the requirement to send audited financial statements to

                 the SBA as part of Karda's compliance with the 8(a) program.

         59.     On or about April 19, 2013, Conspirator-2 sent a letter from SEK to the SBA.

  SEK's letter contained numerous false, fictitious, and fraudulent statements relating to control

  over the company, including:

         a.      "I [Conspirator-2] am the final decision maker of my company's operations and

                 finances, and am fully involved in the everyday operation of my firm." This was

                 false. Conspirator-2 had ceased to be involved in SEK's everyday operations as

                 early as 2006.

         b.      "I [Conspirator-2] commute weekly to Virginia Beach to run SEK Solutions."

                 This was false. Conspirator-2 did not regularly commute to Virginia Beach, and

                 when Conspirator-2 did travel to Virginia Beach it was not to run SEK but to

                 spend time with Conspirator-1.

         c.     "All final decisions are made by me and include finances, company strategy and

                 mission, hiring and firing of personnel, and operations." This was false. In

                 reality. Conspirator-1 and Villanueva handled most or all ofthese functions and

                 had done so for years.




                                                  15
Case 2:19-cr-00002-RBS-DEM Document 3 Filed 01/09/19 Page 16 of 21 PageID# 19




          d.     "[Conspirator-1] and [Villanueva] serve as Executive Vice Presidents, but do not

                 exercise actual control or have the power to control the concern." This was

                 false. In reality, Conspirator-1 and Villanueva exercised control over SEK and

                 had done so since approximately 2006.

         60.     On or about January 14, 2013, and January 17, 2014, Conspirator-3 signed

  documents certifying to the SBA that Karda "me[t] the requirements of 13 CFR 124.101 through

  124.108." These certifications were false and misleading, in that:

          a.     Karda was not "unconditionally ... controlled by one or more socially and

                 economically disadvantaged individuals," i.e., by Conspirator-3, as required by

                 13C.F.R.§ 124.101;

         b.      Conspirator-3 was not responsible for "strategic policy setting" and "day-to-day

                 management and administration of business operations" at Karda, as required by

                 13C.F.R.§ 124.106; and

         c.      "[N]on-disadvantaged individual[s] or immediate family member[s]," namely

                 Conspirator-1 and the defendant, Villanueva,"[e]xercise[d] actual control [and]

                 ha[d] the power to control" Karda, in violation of 13 C.F.R. § 124.106(e)(1).

         61.     Villanueva also helped manage SEK and Karda as, in effect, a single firm. For

  example, on or about March 14, 2014, Villanueva emailed employees at both companies

  announcing the hiring of a new "business development representative" whose job "will be

  assisting both SEK and Karda in the growth oftheir divisions, introducing his network to our

  solutions, and finding opportunities at home and abroad for all our efforts."

         62.     On or about June 30,2014, Villanueva emailed a representative from another

  business to market Karda's services as an 8(a)firm. Villanueva wrote: "[W]e are mentoring


                                                  16
Case 2:19-cr-00002-RBS-DEM Document 3 Filed 01/09/19 Page 17 of 21 PageID# 20




  my [family member's] 8(a) called Karda Systems and can help capture some 8(a) special ops and

  tactical opportunities."

         63.     On or about July 24,2014, Conspirator-3 signed a letter on behalf of Karda that

  was sent to the SBA. It stated, in part: "[Conspirator-3] is responsible for day-to-day

  management of Karda Systems, LLC." This was false and misleading. In reality,

  Conspirator-3 ran Karda's retail operation with minimal responsibility for Karda's day-to-day

  management and with little to no insight into Karda's primary business of selling products to the

  federal government.


                     (In violation of Title 18, United States Code, Section 371.)




                                                 17
Case 2:19-cr-00002-RBS-DEM Document 3 Filed 01/09/19 Page 18 of 21 PageID# 21




                                           COUNT TWO


          1.     The Grand Jury realleges and incorporates by reference the General Allegations

  listed in this Indictment.


         2.      During the period from in or about June 2010 through in or about

  December 2014, in the Eastern District of Virginia, RONALD A. VILLANUEVA,the

  defendant, knowingly altered, concealed, covered up,falsified, and made a false entry in a record

  and document with the intent to impede, obstruct and influence the investigation and proper

  administration of a matter, that is, the proper administration ofthe 8(a) program, within the

 jurisdiction ofa department and agency of the United States, that is, the SBA,and aided and

  abetted the same, in that the defendant, and other SEK and Karda employees, at his direction and

  with his encouragement, altered, falsified, and made false entries in Karda's submissions to the

  SBA to obtain acceptance into the 8(a) program and maintain Karda's 8(a) status thereafter under

  false pretenses, that is, by representing that Conspirator-3 controlled Karda and was responsible

  for its day-to-day management, when in reality Conspirator-3 was a mere figurehead and Karda

  was secretly controlled and managed by Villanueva and others associated with SEK.


                 (In violation of Title 18, United States Code, Sections 1519 and 2.)




                                                  18
Case 2:19-cr-00002-RBS-DEM Document 3 Filed 01/09/19 Page 19 of 21 PageID# 22




                                           COUNT THREE

          1.      The Grand Jury realleges and incorporates by reference the General Allegations

  listed in this Indictment.

         2.       On or about January 17,2014, within the Eastern District of Virginia,

  Conspirator-3 committed an offense against the United States, that is, the making of a false

  written statement, in violation of Title 18, United States Code, Section 1001(a)(3), in that:

          a.      Conspirator-3 drafted Karda's 8(a) Annual Update form for 2013, which was

                  subsequently transmitted to the SBA on or about January 17, 2014.

         b.       This form contained Conspirator-3's signed certification that Karda met "the

                  requirements of 13 C.F.R. 124.101 through 124.108" for participation in the

                  8(a) program.

         c.       As Conspirator-3 then well knew when the form was prepared and transmitted to

                  the SBA,the aforesaid certification was materially false, fictitious and fraudulent

                  in that(i) Karda was not controlled by Conspirator-3, as required by 13 C.F.R.

                 § 124.101;(ii) Conspirator-3 was not responsible for "strategic policy setting" and

                 "day-to-day management and administration of business operations" at Karda, as

                  required by 13 C.F.R. § 124.106; and (iii)"non-disadvantaged individuals],"

                  namely Conspirator-1 and the defendant,"[e]xercise[d] actual control or ha[d] the

                  power to control" Karda, in violation of 13 C.F.R. § 124.106(e)(1).

         3.       The defendant, RONALD A. VILLANUEVA,aided, abetted, counseled,

  commanded, induced, and procured the commission ofthe offense described above and willfully

  caused it to occur.


               (In violation of Title 18, United States Code, Sections 1001(a)(3) and 2.)



                                                   19
Case 2:19-cr-00002-RBS-DEM Document 3 Filed 01/09/19 Page 20 of 21 PageID# 23




                                            COUNT FOUR


          1.      The Grand Jury realleges and incorporates by reference the General Allegations

  listed in this Indictment.


         2.       On or about July 24,2014, within the Eastern District of Virginia, Conspirator-3

  committed an offense against the United States, that is, the making of a false written statement,

  in violation of Title 18, United States Code, Section 1001(a)(3), in that:

          a.      In or about July 2014, Conspirator-3 signed a letter sent from Karda to the SBA

                  regarding Karda's ongoing eligibility for the 8(a) program.

         b.       This letter, dated July 24, 2014, contained the statement that "[Conspirator-3] is

                  responsible for day-to-day management of Karda Systems, LLC."

          c.      As Conspirat6r-3 then well knew when the letter was signed and transmitted to

                 the SBA,the aforesaid statement was materially false, fictitious and fraudulent in

                 that Conspirator-3 did not control Karda's finances, strategy, mission, hiring,

                 firing, contracting, or operations, and was not in any meaningful sense

                 "responsible for [its] day-to-day management."

         3.       The defendant, RONALD A. VILLANUEVA,aided, abetted, counseled,

  commanded, induced, and procured the commission ofthe offense described above and willfully

  caused it to occur.



               (In violation of Title 18, United States Code, Sections 1001(a)(3) and 2.)




                                                   20
Case 2:19-cr-00002-RBS-DEM Document 3 Filed 01/09/19 Page 21 of 21 PageID# 24




  United States v. Ronald A. Villanueva                   Pui SL'SnMo the                 Act,
  Criminal No.2:19cr_^_                                 the -firiiiui ctj th'c    h'« bt?' jIIdJ
                                                           ut!Cci jtv.ii iT, Ox i v<k'iOtiice.




                                          A TRUE BILL




                                          Foreperson




  G.Zachary Terwilliger
  United States Attomey


 By:
        Daniel T. Young
        Alan M. Salsbury
        Assistant United States Attomeys
        Virginia State BarNos. 89707 & 15682
        United States Attorney's Office
        101 West Main Street, Suite 8000
        Norfolk, Virginia 23510
        Office: (757)441-6331
        Fax:      (757)441-6689
        Email: daniel.young@usdoj.gov
                   alan.salsbury@usdoj.gov




                                               21
